Exhibit 10.3
 
 
April 3, 2012


George T. Gamble 1991 Trust
c/o G. Thomas Gamble, Trustee
P.O. Box 128
Oakville, CA 94562


Re:           Registration Deferral


Dear Tom:


On March 30, 2012, Tri-Valley Corporation (“Tri-Valley”) and the George T.
Gamble 1991 Trust (the “Gamble Trust”), being the holder of all three Existing
Notes, entered into a Senior Secured Note and Warrant Purchase Agreement (the
“Purchase Agreement”), pursuant to which the parties cancelled the Existing
Notes in exchange for a new Senior Secured Note in aggregate principal amount of
$3,298,309.84 (which includes interest accrued through March 1, 2012), due April
30, 2013 (the “Senior Secured Note”), plus a Warrant to purchase 3,000,000
shares of Common Stock, at an exercise price equal to $0.19 per share.
Capitalized terms used in this letter without definition have the respective
meanings ascribed thereto in the Purchase Agreement.


In connection with the Purchase Agreement, Tri-Valley and the Gamble Trust
entered into a Registration Rights Agreement, dated March 30, 2012, pursuant to
which Tri-Valley agreed to file a registration statement with the Securities and
Exchange Commission (the “Commission”) within 30 days from the Closing to
register the resale of the shares of Common Stock issuable upon exercise of the
Warrant.  The parties desire to provide that Tri-Valley shall be obligated to
file a registration statement with the Commission only after the Gamble Trust
affirmatively requests Tri-Valley to do so.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that Tri-Valley shall only be
required to file a registration statement with the Commission, to register the
resale of the shares of Common Stock issuable upon exercise of the Warrant,
following such time that Tri-Valley receives a written notice (the “Registration
Notice”) from the Gamble Trust affirmatively requesting that Tri-Valley file
such registration statement.  Tri-Valley shall have 30 days following the
receipt of the Registration Notice to file a registration statement with the
Commission in accordance with the terms and condition set forth in the
Registration Rights Agreement, to register the resale of the shares of Common
Stock issuable upon exercise of the Warrant.  The “Filing Deadline” defined in
Section 2(a) of the Registration Rights Agreement shall be amended hereby to
mean the last day of the 30 day period following the receipt of the Registration
Notice.  Tri-Valley shall use its best efforts to have the registration
statement declared effective as promptly as possible after the actual filing
thereof, but in any event within 90 days from the filing date thereof.


This letter shall be construed in connection with and as part of the
Registration Rights Agreement, and all terms, conditions, and covenants set
forth in the Registration Rights Agreement and each other applicable instrument
and agreement identified therein, as applicable, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.


This letter may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
To acknowledge your acceptance of the terms of this letter, please so indicate
in the space provided below.

 

 
Sincerely,
         
Tri-Valley Corporation
         
By:
/s/ Maston N. Cunningham
   
Maston N. Cunningham, President
   
     and Chief Executive Officer




Accepted and agreed as of the date first above written:


GEORGE T. GAMBLE 1991 TRUST






By: /s/ G. Thomas
Gamble                                                                                                                              
      G. Thomas Gamble, Trustee
 

 

--------------------------------------------------------------------------------

 
 
 